DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of 13 November, 2020 is acknowledged and has been entered. In the response, claims 2, 4, 8-9 and 18-20 have been cancelled. New claim 21 has been added. Claims 1, 3, 5, 6 and 7 have been amended. Claims 1, 3, 5-7, 10-17 and 21 are pending in the application. The amendments are noted. New grounds of rejection are provided. The remarks have been fully considered but are moot in view of the new grounds of rejection.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 has been amended, however the claim has been identified as “original”, and should be identified as “currently amended”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7, 10-15, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0102084 (Bohaychuk et al.) in view of US 2012/0103595 A1 (Hall et al.).
As concerns claim 1, Bohaychuk et al. discloses a choke cage, comprising: a body 281 comprising a passage therethrough forming an interior surface (see figure 5, at least); at least one conduit 234 passing from an exterior surface of the body to the interior surface; and a ring 290 secured within the conduit and comprising a sintered superhard material (the ring 290 is sintered tungsten carbide) but lacks to expressly disclose the superhard material disposed on a first end thereof adjacent the exterior surface of the body and a sintered superhard material on a second end thereof adjacent the interior surface of the body, and a substrate disposed between and attached to each of the sintered superhard materials. Nevertheless, this feature would be readily ascertainable from the disclosure of Hall et al., which discloses tubular elements comprising a sintered superhard material on a substrate, (see at least figure 8 and figure 9, the superhard material is shown at 802 and 902, the substrate is shown at 803 and 903). At figure 11c, Hall et al. discloses removing a portion of the internal superhard material in the lateral bore 1103, which leaves the superhard material disposed on each of first and second ends, leaving the substrate in between. The reference additionally states that the configuration may reduce cracking of the internal superhard material (see 0068, figure 11c). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to dispose the superhard material on first and second ends of the ring as claimed to obtain the predictable result of improving the performance of the element, in view of the disclosure of Hall et al.
the first , and the sintered superhard material forms a third circular band on the second end of the ring (this configuration is illustrated at figure 11c).
As concerns claim 5, Bohaychuk et al. discloses the choke cage of claim 1, wherein the ring defines a cylindrical, frustoconical or frustoparaboloidal internal shape (see figure 8).
As concerns claims 6 and 10, the claimed features are merely design variations on the disclosed rings, moreover it has been held that a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	As concerns claim 7, Hall et al. discloses the choke cage of claim 1, wherein the ring is secured within the conduit such that a mouth on each end of the conduit contacts only the sintered superhard material (figure 11c).
	As concerns claim 11, Bohaychuk et al. discloses the choke cage of claim 1, wherein the ring is secured within the conduit by a ferrule (Bohaychuk shows a feature at 290a in figure 7 that could be reasonably interpreted as a ferrule or a grommet).
	As concerns claim 12, Bohaychuk et al. discloses the choke cage of claim 1, wherein the conduit comprises a translation- limiting shape (figure 7).
	As concerns claim 13, Bohaychuk et al. discloses the choke cage of claim 12, wherein the translation-limiting shape comprises a shoulder or taper (ring seat 294).
	As concerns claim 14, Bohaychuk et al. discloses the choke cage of claim 13, wherein the ring comprises an outer shape mating with the translation-limiting shape of the conduit (the features are shown as contiguous, see figure 7).
	As concerns claim 15, Bohaychuk et al. discloses the choke cage of claim 1, wherein the ring is secured within the conduit by a sleeve shrunk fit around the exterior surface of the body (0059).
Id.).
	As concerns claim 21, Hall et al. discloses the choke cage of claim 1, wherein the superhard material comprises polycrystalline diamond 803, 903.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bohaychuk et al. and Hall et al., and further in view of US 5,246,035 (Skyllingstad et al.).
As concerns claim 16, the combination discloses the choke cage of claim 15, but lacks to expressly disclose wherein the sleeve preloads the ring against the conduit; nevertheless Skyllingstad et al. discloses a choke cage wherein a sleeve 16 preloads a ring 15 against the conduit. It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to enclose the ring as disclosed to obtain the predictable result of securely holding the ring within the conduit, in view of the disclosure of Skyllingstad et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679